DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 111-116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Objections
Claim 102 is objected to because of the following informalities:  in the last line of the claim, the word “position” is misspelled as “positon”.  
Claim 106 is objected to because of the following informalities: the claim recites that “…that the patient has entered a state sleep”, which is ungrammatical. For the purpose of examination the examiner will assume the claim is meant to read ““…that the patient has entered a state of sleep”
Claim 110 is objected to because of the following informalities: the claim recites that “the system is programmed to such that when the patient is deemed to be asleep”, which is ungrammatical. For the purpose of examination the examiner will assume the claim is meant to read “the system is programmed [[to]] such that when the patient is deemed to be asleep…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “care system” and “the system” in claim 97; “a posture module” in multiple claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The posture module is thus assumed to be a software application as described in Paragraph 18 of the Specification. The Care system is assumed to comprise an IMD with processors containing programming modules, or an external device to contain these processors and programming modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 97 states that the system is programmed to affect performance of at least one function based on detected posture information. It is impossible to determine what kind of function this could be. A function of a sensor, a function of an IMD, a function of another unmentioned device? Claims 98-110 are rejected as indefinite for depending on an indefinite claim.
Claims 97-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "the system" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will assume it is meant to refer to “a care system” and that this limitation is intended to read as “the care system”. 
Claims 101-107 and 110 recite the limitation "the system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will assume it is meant to refer to “a care system” from claim 97, and that this limitation is intended to read as “the care system”. 
Claims 98-110 are rejected as indefinite for dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 97-103, 106, and 108-110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieken et al. (WIPO Patent Application Publication 2017/184753), hereinafter Dieken.
Regarding claim 97, Dieken teaches a care system (Dieken, Title, “Accelerometer-based sensing for sleep disordered breathing care”) comprising: a first implantable sensor to detect posture information of a patient (Dieken, ¶[00110], an accelerometer with a posture function is used to determine posture); an implantable medical device (IMD) for delivering stimulation therapy to the patient (Dieken, ¶[0040] implantable assembly, ¶[0052] the implantable assembly may trigger stimulation via stimulation leads); wherein the system is programmed to affect performance of at least one function based upon the detected posture information (Dieken, ¶[00198], sensed posture information may be used to automatically adjust stimulation therapy, which is affecting performance of at least one function).
Regarding claim 98, Dieken teaches that the care system is configured to provide care for a patient with sleep disordered breathing (SDB), including delivering SDB stimulation therapy to the patient (Dieken, ¶[0039]).
Regarding claim 99, Dieken teaches that the care system further comprises a posture module programmed to determine that the patient is not in a designated posture based upon the detected posture information (Dieken, Fig. 11B, ¶[00116-00118]; the system calculates whether the patient is supine or prone (either of these may be the designated posture). Additional calculations are performed if the user is not in the designated posture, for example, to determine whether the patient is lying on their left or right side (Dieken, ¶[00118]). 
Regarding claim 100, Dieken teaches that a posture module is programmed to determine a current posture of the patient based upon the detected posture information (Dieken, ¶[00116], classifying posture and sub-postures; it detects current postures because it determines as soon as possible if the patient is in a supine position).
Regarding claim 101, Dieken teaches that the system is programmed to select an operational mode of the IMD based upon the determined current posture (Dieken, ¶[00217], selecting different treatment stimulation settings depending on the posture).
Regarding claim 102, Dieken teaches that the system is programmed to provide at least a first operational mode and a second operational mode, and further wherein at least one operational setting of the first operational mode differs from the second operational mode, and even further wherein the system is programmed to operate in the first operational mode when the determined current posture is a first sleeping position of the patient (Dieken, ¶[00217], selecting different treatment stimulation settings depending on the posture; the first, second, etc operational modes are each stimulation settings associated with one position, such as supine, left side, right side, etc; these are all sleeping positions).
Regarding claim 103, Dieken teaches that the system is programmed to operate in the second operational mode when the determined current posture is a second sleeping position differing from the first sleeping position (Dieken, ¶[00217], selecting different treatment stimulation settings depending on the posture; the first, second, etc operational modes are each stimulation settings associated with one position, such as supine, left side, right side, etc; these are all sleeping positions that differ from one another).
Regarding claim 106, Dieken teaches that the system is programmed to: store a plurality of determined current postures over time (Dieken, ¶[00217], varying therapy according to sleep posture; ¶[00126], tracking minutes awake, posture, etc; tracking posture refers to storing a plurality of current postures over time, otherwise it is not tracking; posture may be used to indicate sleep stage (Dieken, ¶[00127]); and initiate or resume delivery of stimulation therapy when the plurality of determined current postures indicates that the patient has entered a state sleep (Dieken, ¶[00123], posture engine indicates that the patient has fallen asleep and then stimulation therapy is initiated).
Regarding claim 108, Dieken teaches that the posture module is programmed to calibrate information signaled by the first implantable sensor (Dieken, ¶[00193], the posture module calibrates information signaled by the accelerometer, which is the first implantable sensor).
Regarding claim 109, Dieken teaches that the posture module is programmed to determine at least one of a vertical baseline gravity vector and a horizontal baseline gravity plane for calibrating information signaled by the first implantable sensor (Dieken, ¶[00110-00111], ¶[00114], the posture is determined using a gravity vector, which is a vertical baseline gravity vector).
Regarding claim 110, Dieken teaches that the system is programmed such that when the patient is deemed to be asleep, a gross change in posture is determined from the detected posture information (Dieken, ¶[00217] posture changes are determined such as supine and prone, which would represent a gross change; reference is made to this taking place during the night, which refers to when the patient is sleeping, ¶[00184]).

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104-105 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Dieken, further in view of Bolea et al. (US Patent Application Publication 2012/0192874), hereinafter Bolea.
Regarding claim 104, Dieken teaches that the system is programmed to: store a plurality of determined current postures over time (Dieken, ¶[00217], varying therapy according to sleep posture; ¶[00126], tracking minutes awake, posture, etc; tracking posture refers to storing a plurality of current postures over time, otherwise it is not tracking). Dieken teaches that posture may be used to indicate sleep stage (Dieken, ¶[00127]). Dieken does not expressly altering stimulation therapy when a patient is in a state of light sleep. Bolea teaches that in some light sleep stages, it may be desirable to change therapy settings, such as increasing therapy during REM sleep and reducing or discontinuing therapy during Stage 1 and 2 sleep (Bolea, ¶[0088]). It would have been obvious to one having ordinary skill in the art to alter a currently-delivered stimulation therapy when the plurality of determined current postures indicates that the patient is in a state of light sleep, in order to accurately assess the patient’s sleep stage using a plurality of postures versus just one, and in order not to wake the patient with stimulation (if the patient is in stages 1 or 2), or in order to deliver the most therapeutically effective stimulation (if the patient is in REM sleep) according to Bolea’s teachings.
Regarding claim 105, Dieken teaches that the system is programmed to: deliver stimulation therapy to the patient when the patient is in a state of sleep (Dieken, ¶[0039], stimulation to treat sleep disordered breathing is done when the patient is in a state of sleep; ¶[00123] stimulation only when patient is asleep). Dieken teaches that posture may be used to indicate sleep stage (Dieken, ¶[00127]). Dieken does not teach altering alter the stimulation therapy upon determining the patient has temporarily exited the state of sleep. Bolea teaches that therapy may be changed automatically based on different sleep changes, and discontinued entirely during wakefulness (Bolea, ¶[0088]). It would have been obvious to one having ordinary skill in the art to alter the stimulation therapy upon determining the patient has temporarily exited the state of sleep based upon the detected current posture including performing an action selected from the group consisting of pausing (that is, turning off) the stimulation therapy and ramping down (that is, decreasing; Bolea ¶[0119]) the stimulation therapy (Bolea, ¶[0088]) in order not to bother the user during wakefulness or light sleep stages, but to maintain the treatment in deeper or REM sleep states when the patient is unlikely to be bothered by it.
Regarding claim 107, Dieken teaches ramping of stimulation amplitude as a stimulation function (Dieken, ¶[00203]). Dieken also teaches detecting when the patient has entered a state of sleep (Dieken, ¶[00135]) and deciding how to begin stimulation when this state has been reached (Dieken, ¶[00135]). Dieken does not explicitly teach the system is programmed to ramp up an intensity of a currently-delivered stimulation therapy over a period of time upon determining that the patient has entered a state of sleep. Bolea teaches that in a system that stimulates a patient’s nerves during sleep for treatment of sleep-disordered breathing, stimulation may be gradually increased in order not to wake a patient (Bolea, ¶[0104], ¶[0119]) and sometimes ramped differently coordinated with different sleep stages (Bolea, ¶[0190]). It would have been obvious to one having ordinary skill in the art to modify Dieken’s teachings with Bolea’s teachings on ramping stimulations pulses on a sleeping patient, by ramping up an intensity of a currently-delivered stimulation therapy over a period of time upon determining that the patient has entered a state of sleep, in order to increase therapy for treatment of the patient’s airway during various sleep stages while also not waking up the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792